Case: 11-13610         Date Filed: 11/06/2012   Page: 1 of 3

                                                                        [DO NOT PUBLISH]




                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 11-13610
                                        Non-Argument Calendar
                                      ________________________

                              D.C. Docket No. 3:07-cv-00351-RS-CJK



SHARON E. O'HARA,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff-Appellant,

                                                 versus

UNIVERSITY OF WEST FLORIDA,

llllllllllllllllllllllllllllllllllllllll                                 Defendant-Appellee.

                                     ________________________

                           Appeal from the United States District Court
                               for the Northern District of Florida
                                 ________________________

                                           (November 6, 2012)

Before TJOFLAT, JORDAN and ANDERSON, Circuit Judges.
                Case: 11-13610       Date Filed: 11/06/2012       Page: 2 of 3

PER CURIAM:

       On August 21, 2007, Sharon O’Hara, proceeding pro se, brought this action

against her former employer, University of West Florida (“UWF”), claiming

unlawful employment discrimination (sexual harassment) and retaliation

(termination of employment), in violation of Title VII of the Civil Rights Act

(“Title VII”), 42 U.S.C. §§ 2000e, et seq. On August 24, 2010, the District Court

granted UWF’s motion for summary judgment on O’Hara’s retaliation claim.1 On

July 27, 2011, the court entered an order dismissing O’Hara’s “case” as time-

barred.

       O’Hara appeals the court’s judgment, arguing that the District Court erred

(1) in granting UWF’s motion for summary judgment on the retaliation claim

because material issues of fact remained to be litigated, and (2) in dismissing her

claims as untimely. We affirm the court’s judgment on the ground that O’Hara’s

claims were time-barred.

       As the District Court correctly stated in its July 27, 2011 order, 42 U.S.C. §

200e-5(e)(1) prescribes the time for the filing of a Title VII claim.

       A charge under this section shall be filed within one hundred and
       eighty days after the alleged unlawful employment practice occurred


       1
          The court granted the motion on the retaliation claim, and subsequently dismissed her
claim as stated in O’Hara’s fifth amended complaint.

                                                2
              Case: 11-13610     Date Filed: 11/06/2012   Page: 3 of 3

      . . .except that in a case of an unlawful employment practice with
      respect to which the person aggrieved has initially instituted
      proceedings with a State or local agency with authority to grant or
      seek relief from such practice or to institute criminal proceedings with
      respect thereto upon receiving notice thereof, such charge shall be
      filed by or on behalf of the person aggrieved within three hundred
      days after the alleged unlawful employment practice occurred, or
      within thirty days after receiving notice that the State or local agency
      has terminated the proceedings under the State or local law,
      whichever is earlier . . . . § 200e-5(e)(1).

      Since Florida is a deferral state, a charge must be filed within 300 days of
      the last discriminatory act.” Davis v. Polk County Sheriff's Office, 170
      Fed.Appx. 598, 600 (11th Cir. 2005) (noting that deferral states prohibit the
      unlawful employment practice at issue and have established state or local
      authorities to grant or seek relief for such practice). The requirement,
      therefore, is that the “litigant has up to . . . 300 days after the unlawful
      practice happened to file a charge with the EEOC.” AMTRAK v. Morgan,
      536 U.S. 101, 109-110 (2002).

Order at 1-2. O’Hara filed her charge of discrimination with the Florida

Commission on Human Relations on March 9, 2006. The 300-day period had thus

begun on May 13, 2005. The discriminatory acts O’Hara alleged culminated on

April 27, 2005, when UWF made the decision to have her work from her

residence. As the court accurately stated, “from April 27, 2005, to the termination

of her contract on September 29, 2005, [O’Hara] had no contact with . . . the

alleged harassers. . . . Thus, all of the alleged misconduct occurred outside of the

300-day limitations period.” Id. at 2-3.

      AFFIRMED.

                                           3